Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed July 26, 2022 amends claims 1-2 and 4-18. Claims 1-2 and 4-18 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 1-2 and 4-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tannenbaum (US 2018/0158312 A1) (hereinafter Tannenbaum) in view of SURESH (US 2016/0029346 A1) (hereinafter SURESH).

               Regarding claim 1, Tannenbaum discloses an electronic security system (para 02, systems detecting trigger events and executing security protocols) comprising: 
a wireless security device including a processor executing a program stored in a non-transient medium operable to execute a security operation comprising one or one or more of detecting motion, detecting temperature and detecting sound (para 038, smart home facilitated by wireless communication protocol, para 085, non-transitory computer readable  storage medium, memory 606, para 168, smart alarm system 122 to sound an alarm on premises, para 172, execute a predefined security protocol (e.g., sound alert, para 183, execute predefined security protocol (e.g., sound an alarm, alerting security center 1102, etc.), para 69, system 508 provides data processing for monitoring motion events, para 34, sensor determine the temperature of the respective heat source, para 53, sensor determine temperature); and 
a base station in communication with the security device, the base station having a processor executing a program stored in a non-transient medium operable (para 091, Sensor information 6240 for storing and managing data received, detected, transmitted by one or more sensors of hub device 180 and other devices) to: 
send a configuration message to the security device, the configuration message including a parameter controlling the security operation (para 0160, FIGS. 6-10  different  configuration of the modules for implementing the functions, para 0124, Trigger Detection Module 832 for detecting trigger events (e.g., using built-in sensors  and inputs of the hub device 180, smart devices 204, and/or any other devices in the smart security network 1100), providing notifications of detected trigger events, managing and identifying user activity patterns), wherein the parameter defines sensitivity for detecting of one or more of motion, temperature, and sound, and 
wherein the security device is configured and controlled to operate in a higher power mode when executing the security operation and to operate in a lower power mode when not executing the security operation (para 038, smart home facilitated by wireless communication protocol, para 085, non-transitory computer readable  storage medium, memory 606, para 168, smart alarm system 122 to sound an alarm on premises, para 172, execute a predefined security protocol (e.g., sound alert, para 183, execute predefined security protocol (e.g., sound an alarm, alerting security center 1102, etc.), para 69, system 508 provides data processing for monitoring and facilitating review of motion events, para 34, sensor may determine the temperature of the respective heat source, para 53, sensor determine temperature,  para 050, smart home network 202, which are able to communicate using high-power communication protocol  and smart home environment regularly send out messages that are sensing, and other low- powered nodes in the smart home environment, para 0102, control commands to modify operation modes  of electronic devices).
Tannenbaum specifically fails to disclose send a command to the security device to execute the security operation according to the parameter or receive a report from the security device executing the security operation according to the parameter.
In analogous art, SURESH discloses send a command to the security device to execute the security operation according to the parameter or receive a report from the security device executing the security operation according to the parameter (para 05, send commands (e.g., arm, disarm, etc.) to the control panel, para 31, message transmitted within control slots is a One-Go/All-Go message received  and processed and where audible or visual alerting device activated simultaneously in response to an alarm event or message received  from one of sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems for detecting trigger events and executing security protocols disclosed by Tannenbaum to use sensor network should synchronize their alerting devices  (e.g., sounders) so that when sounders is activated by a signal from sensor  as taught by SURESH to  determines activation pattern and a location of a multicast slot to detects an activation message within multicast slot and activates sounder based upon the location of multicast slot in accordance with activation pattern. [SURESH, Abstract].
Regarding claim 2, Tannenbaum discloses the system of claim 1, wherein the security device comprises a multi-sensor device (para 040, smart home environment 100  include one or more other occupancy sensors  (e.g., IR sensors , microphones, ambient light sensors , motion detectors,).
Regarding claim 4, Tannenbaum discloses the system of claim 1, wherein the security device is an alarm, and wherein the security operation includes one more of projecting sound and projecting light (para 168, sending instructions and commands to smart alarm system 122 to sound an alarm on premises, para 177, sending notification 1300,  sound alarm, para 40, smart home environment 100  include occupancy sensors,  light sensors, motion detectors, smart light 170, etc.).).
Regarding claim 5, Tannenbaum discloses the system of claim 4, wherein the parameter controls volume for projecting sound or brightness for projecting light (para 184, activity pattern indicate a user's device usage patterns, including specific radio stations, channels, volume, etc.).
Regarding claim 6, Tannenbaum discloses the system of claim 1, wherein the security device is a remote control, and wherein the security operation comprises receiving user input to activate or deactivate the security system (para 035, control settings on a security system (e.g., to activate or deactivate security system, para 171, Trigger events include detection of motion, openings of entryways, unexpected activate or deactivate of devices, para 177,   user input corresponds to instructions to execution of security protocol or operation).
Regarding claim 7, Tannenbaum discloses the system of claim 1, wherein the security device is configured to periodically exit operation in the lower power mode and resume operation the higher power mode and, while operating in the higher power mode, to send a keep alive message to the base station (para 184, Activity patterns indicate behavioral characteristics and patterns of users with respect to their actions at a premises over a period of time, activity pattern is determined (1412) over a predefined period of time, . para 050, smart home network 202 communicate using high-power or  low-powered nodes, para 0102, control commands to modify operation modes  of electronic devices).
Regarding claim 8, Tannenbaum discloses the system of claim 1, wherein the security device is configured to detect an event while operating in the lower power mode then, upon detection of the event, transition to operation in the higher power mode for executing the security operation (para 050, smart home network 202 communicate using high-power or  low-powered nodes, para 0102, control commands to modify operation modes  of electronic devices, para 119, control module 8280 for generating control commands for modifying  operating mode of hub device with user inputs).
Regarding claim 9, Tannenbaum discloses the system of claim 1, wherein the security device comprises a wireless communications device that is configured to communicate with the base station, and wherein the lower power mode comprises removing power from the wireless communications device (para 119, control module 8280 for generating control commands for modifying  an operating mode of hub device accordance with user inputs, para 152, control commands to modify  operation modes of the electronic device).
Regarding claim 10, Tannenbaum discloses the system of claim 1, wherein the base station is in communication with the security device through an IEEE 802.15.4 network (para 130, data communications using any of a variety of custom or standard wireless protocols (e.g., IEEE 802.15.4).
Regarding claim 11, Tannenbaum discloses the system of claim 1, further comprising a security camera in communication with the base station, wherein the security camera is associated with the security device so that execution of the security operation by the security device causes the security camera to capture video of an area of interest (para 127, mart device 204 includes one or more image/video capture  devices 918 (e.g., cameras, video cameras, photo sensor units), para 140, Data processing module 9322 for processing data capture  or received by inputs (e.g., input devices 914, image/video capture  devices 918, location detection device 916)).
Regarding claim 12, Tannenbaum discloses a method for electronic monitoring (para 02, systems detecting trigger events, executing security protocols), comprising: 
configuring a wireless security device to execute a security operation comprising one or one or more of detecting motion, detecting temperature and detecting sound, the security device including a processor executing a program stored in a non-transient medium (para 038, smart home facilitated by wireless communication protocol, para 085, non-transitory computer readable  storage medium, memory 606, para 168, smart alarm system 122 to sound an alarm on premises, para 172, execute a predefined security protocol (e.g., sound alert, para 183, execute predefined security protocol (e.g., sound an alarm, alerting security center 1102, etc.), para 69, system 508 provides data processing for monitoring motion events, para 34, sensor determine the temperature of the respective heat source, para 53, sensor determine temperature); 
sending a configuration message from a base station to the security device, the configuration message including a parameter controlling the security operation (para 0160, FIGS. 6-10  different  configurations of the modules for implementing the functions, para 0124, Trigger Detection Module 832 for detecting trigger events (e.g., using  sensors and inputs of hub device 180, smart devices 204, or other devices in smart security network 1100), providing notifications of detected trigger events, managing and identifying user activity patterns), wherein the parameter defines sensitivity for detecting of one or more of motion, temperature, and sound (para 038, smart home facilitated by wireless communication protocol, para 085, non-transitory computer readable  storage medium, memory 606, para 168, smart alarm system 122 to sound an alarm on premises, para 172, execute a predefined security protocol (e.g., sound alert, para 183, execute predefined security protocol (e.g., sound an alarm, alerting security center 1102, etc.), para 69, system 508 provides data processing for monitoring and facilitating review of motion events, para 34, sensor determine the temperature, para 53, sensor determine temperature); 
operating the security device in a higher power mode when executing the security operation; and operating the security device in a lower power mode when not executing the security operation (para 050, smart home network 202, which are able to communicate using a relatively high-power communication protocol  and smart home environment regularly send out messages that are sensing, and other low- powered nodes in the smart home environment, para 0102, control commands to modify operation modes  of electronic devices).
Tannenbaum specifically fails to disclose sending a command to the security device to execute the security operation according to the parameter or receiving a report from the security device executing the security operation according to the parameter.
In analogous art, SURESH discloses sending a command to the security device to execute the security operation according to the parameter or receiving a report from the security device executing the security operation according to the parameter (para 05, send commands  (e.g., arm, disarm, etc.) to the control panel, para 31, message transmitted within control slots is a One-Go/All-Go message received  and processed and where audible or visual alerting device activated simultaneously in response to an alarm event or message received  from one of sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems for detecting trigger events and executing security protocols disclosed by Tannenbaum to use sensor network should synchronize their alerting devices  (e.g., sounders) so that when sounders is activated by a signal from sensor  as taught by SURESH to  determines activation pattern and a location of a multicast slot to detects an activation message within multicast slot and activates sounder based upon the location of multicast slot in accordance with activation pattern. [SURESH, Abstract].
Regarding claim 13, Tannenbaum discloses the method of claim 12, wherein the security device comprises a multi-sensor device (para 040, smart home environment 100 additionally or alternatively include one or more occupancy sensor (e.g., IR sensor, microphones, light sensor, motion detectors).
Regarding claim 14, Tannenbaum discloses the method of claim 12, wherein the security device comprises an alarm, and wherein the security operation comprises one or more of projecting sound and projecting light (para 168, sending instructions and commands to smart alarm system 122 to sound an alarm on premises, para 177, sending notification 1300,  sound alarm, para 40, smart home environment 100  include occupancy sensors,  light sensors, motion detectors, smart light 170, etc.)).
Regarding claim 15, Tannenbaum discloses the method of claim 12, wherein the security device comprises a remote control, and wherein the security operation comprises receiving user input to activate or deactivate the security system (para 035, control settings on a security system (e.g., to activate or deactivate the security system, para 171, Trigger events include detection of motion, openings of entryways unexpected activate or deactivate of devices, para 177,   user input corresponds to instructions to execution of a security operation).
Regarding claim 16, Tannenbaum discloses the method of claim 12, further comprising detecting an event while the security device is operating in the lower power mode then, upon detection of the event, transitioning operation of the security device to the higher power mode during execution of the security operation (para 050, smart home network 202 communicate using high-power or  low-powered nodes, para 0102, control commands to modify operation modes   of devices, para 119, control module 8280 for generating control commands for modifying  operating mode of device accordance with user inputs).
Regarding claim 17, Tannenbaum discloses the method of claim 12, wherein security device periodically exits operation in the lower power mode and resumes operation in the higher power mode and, while operating in the higher power mode, sends a keep alive message to the base station (para 119, control module 8280 for generating control commands for modifying  operating mode with user inputs, para 152, control commands to modifying  operation modes of electronic device).
Regarding claim 18, Tannenbaum discloses the method of claim 12, further comprising associating a security camera with the security device so that executing the security operation by the security device causes the security camera to capture video of an area of interest (para 127, smart device 204 includes one or more image/video captures   devices 918 (e.g., cameras, video cameras, photo sensor), para 140, Data processing module 9322 for processing data captures  or received by inputs (e.g., input devices 914, image or video captures    devices 918, location detection device 916)).
Response to Arguments
6.        Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
          On page 8, lines 16-17, and page 10, lines 8-9, and page 10, lines 15-20,  the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Tannenbaum teaches as in FIGS. 6-10  different  configuration of the modules for implementing the functions [160, and, Trigger Detection Module 832 for detecting trigger events (e.g., using built-in sensors  and inputs of the hub device 180, smart devices 204, and/or any other devices in the smart security network 1100, providing notifications of detected trigger events, managing and identifying user activity patterns and para 168, smart alarm system 122 to sound an alarm on premises [124] and, system execute a predefined security protocol (e.g., sound alert) [172] and, system execute predefined security protocol (e.g., sound an alarm, alerting security center 1102, etc.) [183] and, system 508 provides data processing for monitoring and facilitating review of motion events [69] and, sensor determine the temperature of the respective heat source, para 53, sensor determine temperature [034].
Thus, Tannenbaum (US 2018/0158312 A1) and SURESH (US 2016/0029346 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689